Reed, J.
There are two allegations in plaintiff’s petition, upon either one óf which, as against the Storm Lake Bank, he is entitled to relief against the tax title, unless the rights of the .parties are concluded by the judgment quieting the title in defendant.
■ These allegations are, (1) that the alleged tax for which •the land was sold was never levied by the board of supervisors or by its order, and (2) that the proof of the publication of the notice to redeem from the sale was not made by the affidavit of any person competent in law to make it. It is manifest, therefore, ■ that the question whether plaintiff is entitled to ■relief depends on whether said judgment is shown to have been obtained by fraud. The ground of the claim that it was so obtained is that the defendant represented and pretended to the court that the tax deed was valid, and that all steps essential to its-validity had been taken, and, by means of this pretense and representation, procured the judgment quieting the title in it to be entered, while the facts which invalidated the deed appeared in the record of the proceedings on which it was based, and defendant knew of the existence of said facts, being charged with notice thereof by the record. It is *757not claimed that the representation and pretense were made in any other way than by asserting title to the land u'nder the deed, and by introducing it in evidence on the trial of the case in which the judgment was rendered. And it is not alleged that defendant had any actual knowledge, when it offered the deed in evidence, that it was invalid. But the position of appellant is. that defendant was charged by the record of the proceedings on which the tax deed ivas based with notice of any fact appearing therein, which affected the claim of the title which it was asserting thereunder; and, as the facts which avoided the deed appeared in the record, its act in offering it in evidence, to show title in itself, was such a fraud oh the court as vitiates the judgment, whether it had actual knowledge of the existence of such facts or not.
But the unsoundness of this position, as we think, consists in this, that it leaves out of the consideration all question of the good or bad faith with which the act was done. The judgment of a court is .not to be set aside on the ground of fraud, unless some deceit or artifice was resorted to in obtaining it, whereby the court was mislead or deceived, or the party against whom it was rendered was prevented from asserting his claim or making his defense. Under the statute, (section 897 of the Code,) the tax deed, when executed as provided by law, and recorded, operates to vest in the purchaser all the right, title and interest of the former owner of the land conveyed by it, and it is presumptive evidence, at least, “that all things whatsoever required by law to make a good and valid sale, and to vest the title in the purchaser, were done.” One asserting title under such deed has but to introduce it in evidence. And the law puts upon his adversary the burthen of showing its invalidity.
And we know of no principle on which it can be held that one to whom such deed has been regularly executed and delivered would be guilty of fraud in asserting title under it, or in offering it as an evidence of title in himself, unless he had actual knowledge that it was invalid, or introduced it in evi *758dence with intent to accomplish some unlawful purpose. It would be a remarkable holding, indeed, to say that the tax deed is evidence of its own validity and of a perfect title in the grantee, but that he would be guilty of fraud in asserting title under it, or in introducing it in evidence to establish title in himself, if there should exist any fact anterior to its execution which would operate to defeat his title, but of the existence of which he had no knowledge.
Ve think, therefore, that the facts alleged in the petition do not show that the judgment quieting the title to the land in defendant was obtained by fraud, and the judgment of the district court is
Affirmed.